                Case 2:19-cv-00438-GMN-BNW Document 47 Filed 09/01/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


CENEGENICS, LLC,
                                                       JUDGMENT For ATTORNEY FEES IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:19-cv-00438-GMN-BNW
HEALTHGAINS, et al.,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.
x
         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that judgment is hereby awarded to Plaintiff in the amount of $73,389.50 for attorneys’ fees.




         9/1/21
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk


                                                               /s/ H. Magennis
                                                                /s/ D. Reich-Smith
                                                             Deputy Clerk
